[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
Court has granted re-argument in the above captioned matter. On June 8, 2000 this Court granted defendant's Motion to strike plaintiffs third amended complaint. This Court has reconsidered its order. Although there is a split of authority in the Superior court as to whether a beneficiary of a workman's compensation award can sue an insurance carrier for bad CT Page 15813 faith handling of the worker's claim, the exclusivity principle of workman's compensation does not apply because the alleged bad faith handling occurs after the injury from which the worker is being compensated. Silano v. Hartford Underwriters Insurance Co., Superior Court, Judicial District of Fairfield at Bridgeport, Docket #329388 (September 15, 2000, Rush, J.). There is no appellate authority in Connecticut as to whether the exclusivity provisions of the Workers Compensation Act, General Statutes § 31-284 bars these types faction.
As to count two the plaintiff has stated a cause of action. The motion to strike count one and two of plaintiffs Third Amended Complaint is denied.
OWENS, J.